Dismissed and Memorandum Opinion filed January 17, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00441-CV

         SEBASTIAN OSUEKE AND SALOME OSUEKE, Appellant
                                        V.
                       ESPERANZA OCHOA, Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1107456

                MEMORANDUM                          OPINION


      This is an appeal from a judgment signed May 18, 2018. The clerk’s record
was filed June 11, 2018. The reporter’s record was filed October 15, 2018. No brief
was filed.

      On November 20, 2018, this court issued an order stating that unless appellant
filed a brief on or before December 5, 2018, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is
dismissed.



                                     PER CURIAM


Panel consists of Justices Wise, Zimmerer, and Spain.




                                        2